         Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 1 of 33




 1 PATRICK M. RYAN (SBN 203215)
    pryan@bzbm.com
 2 STEPHEN C. STEINBERG (SBN 230656)
    ssteinberg@bzbm.com
 3 GABRIELLA A. WILKINS (SBN 306173)
    gwilkins@bzbm.com
 4 BARTKO ZANKEL BUNZEL & MILLER
   A Professional Law Corporation
 5 One Embarcadero Center, Suite 800
   San Francisco, California 94111
 6 Telephone: (415) 956-1900
   Facsimile: (415) 956-1152
 7
   Attorneys for Plaintiffs CISCO SYSTEMS, INC., CISCO
 8 TECHNOLOGY, INC., and CIENA CORPORATION
 9

10                                       UNITED STATES DISTRICT COURT
11                                      NORTHERN DISTRICT OF CALIFORNIA
12
13 CISCO SYSTEMS, INC.; CISCO                            Case No. 5:20-cv-04773-EJD
   TECHNOLOGY, INC.; and CIENA
14 CORPORATION,                                          [PROPOSED] ORDER GRANTING
                                                         PLAINTIFF CIENA CORPORATION’S
15                        Plaintiffs,                    EX PARTE MOTION FOR TEMPORARY
                                                         RESTRAINING ORDER, ASSET FREEZE
16             v.                                        ORDER, EXPEDITED DISCOVERY,
                                                         ORDER AUTHORIZING ALTERNATIVE
17 SHENZHEN USOURCE TECHNOLOGY CO.;                      SERVICE OF PROCESS, AND ORDER
   SHENZHEN WAREX TECHNOLOGIES CO.,                      TO SHOW CAUSE RE: PRELIMINARY
18 LTD.; and WAREX TECHNOLOGIES                          INJUNCTION
   LIMITED;
19                                                       RE: ECF 19
               Defendants.
20
21
22
23
24
25
26
27
28

     2790.000/1543171.4
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
          Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 2 of 33




 1             Pending before the Court is Plaintiff Ciena Corporation’s (“Ciena”) ex parte motion for a
 2 temporary restraining order, an order to show cause, an order freezing Defendants Shenzhen
 3 Usource Technology Co. (“Usource”), Shenzhen Warex Technologies Co. and Warex
 4 Technologies Limited’s (together, “Warex”) (collectively, “Defendants”) assets, expedited
 5 discovery, and an order authorizing alternative service of process by email. The Court has
 6 reviewed Ciena’s motion papers and exercised its discretion to enter this ruling without a hearing.
 7 Because Plaintiff moved ex parte, requesting that no notice be provided and said request is granted
 8 herein, Defendants were not heard.
 9             On July 20, 2020 at ECF 12 (Cisco Systems, Inc. v. Shenzhen Usource Technology Co.,

10 No. 5:20-CV-04773-EJD, 2020 WL 4196273 (N.D. Cal., July 20, 2020)), based on substantially
11 similar law and facts against the same Defendants, this Court granted a substantially similar
12 motion to the present one upon the motion of Plaintiffs Cisco Systems, Inc. and Cisco
13 Technologies, Inc. (collectively “Cisco”). For substantially similar reasons to those stated in the
14 “July 20 Order,” the basis of which are set forth below, Ciena’s motion is likewise GRANTED.
15 I.          BACKGROUND
16             A.         Ciena and Its Transceivers
17             Ciena is a national and world leader in developing, designing, manufacturing, and
18 providing telecommunications networking equipment, software, and services, including
19 transceivers. See 7/31/20 Decl. of First Witness (“Decl. No. 1”)1 ¶ 5. ECF 19-1. Ciena provides
20 solutions that help its customers create the Adaptive Network™ in response to constantly
21 changing demands of their users. First Am. Compl. (“FAC”) ¶ 20, ECF 16. Ciena is known for
22 delivering high-class networking technology through high-touch consultative relationships,
23   1
         To avoid revealing the identities of the Ciena personnel conducting the investigation and the
24
     consultants participating in the investigation, the names of the declarants are undisclosed herein,
25
     and have been replaced with the number of the declaration in order of filing, as the names have
26
     been sealed pursuant to an Order entered contemporaneous with this opinion.
27   2
         Cisco initially filed this action against the same Defendants on July 16, 2020 alleging virtually
28

     2790.000/1543171.4                                  1
          PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
         Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 3 of 33




 1 building some of the world’s most agile networks with automation, openness, and scale. Id. Ciena
 2 transceivers are crucial components in its networking systems, and are known for being reliable
 3 and high-quality. Ciena ships over 300,000 transceivers generating over $300 million in revenue
 4 per year. Id.
 5             Transceivers are electronic devices that transmit and receive data. See 8/5/20 Decl. of
 6 Second Witness (“Decl. No. 2”) ¶ 7. A transceiver encodes and decodes data by converting an
 7 electrical signal into light pulses and back again, which are sent through a fiber optic cable. Id.
 8 Transceivers provide the vital connections in networks. See Decl. No. 1 ¶ 11. The quality and
 9 performance of networks in the U.S. and around the world depend on authentic and high-quality

10 Ciena transceivers. Id. ¶¶ 11-12.
11             Ciena sells a wide-range of transceivers varying in size, functionality, and price. See Decl.
12 No. 2 ¶ 7. Ciena designs all of its transceivers to meet and exceed industry standards for quality,
13 reliability, safety, and performance, which vary depending on the industry. Id. A variety of U.S.
14 industries, including federal and state government entities, telecommunications companies,
15 research and education institutions like universities and colleges, utility companies, and major
16 healthcare centers, rely on Ciena transceivers to perform critical applications, and ensure the
17 integrity of data transfer and communications. See Decl. No. 1 ¶ 12.
18             Ciena owns well-established trademarks, including the “CIENA” word mark, which is
19 registered under U.S. Trademark Registration Nos. 2,070,330 and 3,026,860, and the CIENA logo
20 (together, the “CIENA Marks”):
21
22
23
24 Id. ¶¶ 6-10, Ex. 1A. Ciena has used, and is currently using, the CIENA Marks continuously and
25 exclusively in commerce, including in connection with its sale of Ciena transceivers, and plans to
26 continue such use in the future. Id. ¶ 8.
27             Ciena has invested heavily in the Ciena brand, and prominently displays the CIENA Marks
28 in its advertising materials. Id. ¶ 9. And as a result, the CIENA Marks are widely recognized and

     2790.000/1543171.4                                  2
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
         Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 4 of 33




 1 well-known to the public, and are known for reliability and quality. Id. Ciena has spent, and
 2 continues to spend, millions of dollars marketing and promoting in interstate commerce its
 3 products in connection with the CIENA Marks. Id. Due to Ciena’s longtime use of and investment
 4 in the CIENA Marks and the quality of Ciena’s products, the Ciena brand has built up a
 5 tremendous amount of consumer goodwill. Id. ¶ 10. The CIENA Marks symbolize this goodwill,
 6 and are invaluable assets to Ciena. Id.
 7             Authentic Ciena transceivers are manufactured by well-vetted third-party vendors called
 8 original equipment manufacturers (“OEMs”). See Decl. No. 2 ¶ 8. Each of these OEMs utilize
 9 specialized equipment and heavily tested processes to produce consistent, high-performing

10 products on which users rely. Id. Ciena requires its OEMs to follow strict quality and control
11 standards that govern the entire lifecycle of each transceiver. Id. ¶ 9. Each model undergoes
12 multiple kinds of testing before going into production. Each OEM must maintain ongoing
13 reliability monitoring and is subject to stringent audits and regular business reviews to ensure
14 quality standards continue to be met and to identify areas for improvement. Id. And OEMs must
15 maintain detailed records for each product and its movement through the supply chain to enable
16 Ciena to support customers via serial number traceability. Id.
17             B.         Discovery and Testing of Counterfeit Ciena Transceivers
18             Certain details of Ciena’s investigation and testing are sealed; thus, this Order does not
19 refer to them with specificity.
20             The success of Ciena’s brand has attracted criminal counterfeiters who illegally profit by
21 selling fake Ciena products. To combat this, Ciena investigates suspicious listings on online
22 marketplaces, and arranged for a consultant to investigate and buy suspect Ciena transceivers from
23 Defendants. See Decl. No. 2 ¶ 13; Decl. No. 3 ¶¶ 3-4, 6. Defendants are companies based in
24 China. Ciena’s consultant discovered that Defendants were offering purported Ciena transceivers
25 online to U.S. customers, and attested to having purchased purported Ciena transceivers from
26 Defendants, who then shipped the transceivers to this District. See Decl. No. 3 ¶¶ 3-4, 6. Ciena
27 presented evidence that Defendants’ counterfeit transceivers are advertised, offered for sale,
28 and/or have product labels with counterfeit CIENA Marks referenced above, and/or are otherwise

     2790.000/1543171.4                                  3
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
         Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 5 of 33




 1 designed to create the impression that they are authentic Ciena transceivers. See Decl. No. 3 ¶¶ 7-
 2 10, 15, 18-23.
 3             The consultant shipped the transceivers to Ciena. Id. ¶¶ 29-30. A Ciena expert in product
 4 testing, analysis, and authentication, analyzed and tested the transceivers from Defendants to
 5 determine whether they were genuine. Decl. No. 2 ¶¶ 3, 13-23. As set forth below, Ciena’s
 6 engineer first evaluated each product and determined that Defendants’ product was, in fact,
 7 inauthentic in that it was indisputable it had not been manufactured by Ciena or by someone
 8 associated with Ciena, and did not meet Ciena’s standards. Id. Where an OEM was identified on
 9 the product label, Ciena’s engineer provided the serial number to the OEM, and the OEM

10 confirmed that the suspect transceiver was not manufactured by Ciena or by someone associated
11 with Ciena. Id. ¶ 22. This analysis was set forth in Ciena’s engineer’s declaration. The findings for
12 each Defendant are summarized below.
13                        1.   Usource
14             In May 2020, Ciena’s consultant ordered two purported Ciena transceivers from Usource.
15 See Decl. No. 3 ¶¶ 7-10. Usource offered these transceivers with Ciena labels at the outset, sent an
16 invoice for two “Ciena” transceivers, and when the products arrived, Ciena’s consultant found
17 they were labelled with the CIENA Marks as shown below:
18
19
20
21
22
23
24
25
     Id. ¶ 9, 15. Ciena’s consultant then sent the purported Ciena transceivers to Ciena for examination.
26
     See id. ¶¶ 29-30; Decl. No. 2 ¶¶ 15-16.
27
               On July 6, 2020, Ciena’s engineer examined one of the suspect purported Ciena
28
     transceivers received from Usource. See Decl. No. 2 ¶ 17. As shown above, the suspect transceiver
     2790.000/1543171.4                                 4
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
          Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 6 of 33




 1 had a label with the Ciena name and logo. Id. But Ciena’s engineer confirmed that the product was
 2 clearly inauthentic in that it was not manufactured by Ciena or by someone associated with Ciena
 3 in light of the many differences between it and authentic Ciena transceivers. See Decl. No. 2
 4 ¶¶ 17-18.
 5                        2.   Warex
 6             In May 2020, Ciena’s consultant ordered four purported Ciena transceivers from Warex.
 7 See Decl. No. 3 ¶¶ 18-23. Warex advertised and offered these transceivers using the CIENA
 8 Marks as if they were genuine Ciena transceivers, and also advertised that they could customize
 9 labels. Id. ¶ 18, 20. Ciena’s consultant emphasized that they only wanted the products if they

10 could pass for Ciena products either externally or electronically, as their customers were not
11 interested in third-party products, and Warex confirmed they would, indicating that it knew the
12 products were intended to be passed off to end customers as genuine Ciena products. Id. ¶ 20.
13 Warex’s invoice confirmed that the order was for two units each of the “XCVR-S10V31-C” and
14 “XCVR-S00Z85-C” (nearly identical to Ciena part numbers) that were “Ciena-compatible.” Id.
15 ¶¶ 21-22. Warex sent the products to Ciena’s consultant in this District, who then sent them to
16 Ciena for examination. Id. ¶¶ 6, 29-30; Decl. No. 2 ¶¶ 19-20.
17             On July 6, 2020, Ciena’s engineer examined one of each model of the purported Ciena
18 transceivers received from Warex. See Decl. No. 2 ¶ 21. Each suspect transceiver was labeled with
19 what looks like a real Ciena part number. Id. However, Ciena’s engineer confirmed that the
20 transceivers received from Warex were clearly inauthentic as they were not manufactured by
21 Ciena or by someone associated with Ciena in light of the many differences between them and
22 authentic Ciena transceivers. Id. ¶¶ 21-23. Ciena’s engineer also provided the serial numbers to the
23 purported OEM, which confirmed that the serial numbers do not correspond to genuine Ciena
24 transceivers. Id. ¶ 22.
25             Based on these findings, Plaintiffs filed a First Amended Complaint2 under seal on August
26 6, 2020, alleging federal claims for Trademark Infringement (15 U.SC. § 1114–1117), Dilution of
27   2
         Cisco initially filed this action against the same Defendants on July 16, 2020 alleging virtually
28

     2790.000/1543171.4                                  5
          PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
          Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 7 of 33




 1 Mark (15 U.S.C. § 1125), and Unfair Competition (15 U.S.C. § 1125), as well as California law
 2 claims for False Advertising (Cal. Bus. & Prof. Code § 17500) and Unfair Competition (Cal. Bus.
 3 & Prof. Code § 17200). Ciena moves ex parte for a temporary restraining order, order to show
 4 cause, seizure order, expedited discovery, an order freezing Defendants’ assets, and an order
 5 authorizing it to serve Defendants by email.
 6             For the reasons expressed below, which are substantially similar to those provided in the
 7 July 20 Order3 previously entered by this Court upon Cisco’s motion against the same Defendants,
 8 Ciena’s motion is likewise GRANTED.
 9 II.         LEGAL STANDARD

10             A.         Notice
11             This Court may issue a TRO without notice to the adverse party if (1) “specific facts in an
12 affidavit or a verified complaint” show that immediate and irreparable injury will occur before the
13 adverse party can be heard and (2) the movant’s attorney certifies in writing what efforts were
14 made to give notice and the reasons why notice should not be required. Fed. R. Civ. P. 65(b).
15             The Ninth Circuit recognizes the issuance of an ex parte TRO is warranted where notice to
16 the defendant would render further prosecution fruitless, e.g. “[i]n the trademark arena, such cases
17 include situations where an alleged infringer is likely to dispose of the infringing goods before the
18 hearing.” Reno Air Racing Ass’n., Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006). An
19 applicant can justify excusal of the notice requirement on this ground by showing “that the adverse
20 party has a history of disposing of evidence or violating court orders or that persons similar to the
21 adverse party have such a history.” Id. (quoting First Tech. Safety Sys., Inc. v. Depinet, 11 F.3d
22 641, 651 (6th Cir.1993)).
23
     identical conduct. See ECF 1.
24   3
         Cisco previously moved for the same relief against the same Defendants on July 16, 2020, and
25
     the Court granted the Motion and issued a TRO on July 20, 2020 without prior notice to the same
26
     Defendants. See ECF 12, Cisco Systems, Inc. v. Shenzhen Usource Technology Co., No. 5:20-CV-
27
     04773-EJD, 2020 WL 4196273 (N.D. Cal., July 20, 2020).
28

     2790.000/1543171.4                                 6
          PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
         Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 8 of 33




 1             The Court finds Talavera Hair Prod., Inc. v. Taizhou Yunsung Elec. Appliance Co., LTD
 2 (Talavera) instructive. No. 18–CV–823–JLS (JLB), 2018 WL 3413866 (S.D. Cal. May 10, 2018).
 3 There, the defendants sold their infringing products through online eCommerce marketplaces
 4 including Amazon and eBay, and the plaintiff had tried to stop similar sellers, only to see the same
 5 goods reappear under new sellers. Id. at *4. Talavera also noted nine other cases where TROs
 6 were granted against similar online infringers who used eCommerce marketplaces to sell their
 7 infringing products. Id. Thus, the court found that notice to the defendants would likely result in
 8 the disappearance or transfer of the counterfeit products, so notice was not required and the
 9 plaintiff could proceed ex parte. Id.

10             Similarly, Gucci Am., Inc. v. Los Altos Boots, Inc. supports the Court’s decision to excuse
11 notice here. No. CV1406680BROAJWX, 2014 WL 12561613 (C.D. Cal. Aug. 27, 2014). There,
12 the court excused the plaintiff from providing notice before issuing a TRO because: 1) the
13 defendant could easily conceal the counterfeit goods and related records given their nature and
14 location outside the U.S.; and 2) similarly situated defendants in trademark infringement cases
15 have a history of ignoring court orders to preserve and instead destroying evidence after ex parte
16 TROs and seizure orders were denied. Id. at *3–4.
17             Here, as explained in greater detail below, Plaintiff has presented substantial evidence that
18 Defendants likewise are willfully advertising and selling transceivers using counterfeit CIENA
19 Marks, largely through third-party eCommerce websites like Alibaba, and are able and likely to
20 dispose of evidence if given advance notice of the present motion. For good cause shown, Plaintiff
21 is relieved from giving notice to Defendants.
22             B.         Standard for Issuing TRO
23             The standard for issuing a TRO is identical to the standard for a preliminary injunction.
24 Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001);
25 Lockheed Missile & Space Co. v. Hughes Aircraft, 887 F. Supp. 1320, 1323 (N.D. Cal. 1995). A
26 plaintiff seeking preliminary injunctive relief must establish that: (1) “[it] is likely to succeed on
27 the merits”; (2) “[it] is likely to suffer irreparable harm in the absence of preliminary relief”; (3)
28 “the balance of equities tips in his favor”; and (4) “an injunction is in the public interest.” Winter

     2790.000/1543171.4                                  7
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
         Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 9 of 33




 1 v. Natural Res. Defense Council, Inc., 555 U.S. 7, 20 (2008). “[I]f a plaintiff can only show that
 2 there are serious questions going to the merits—a lesser showing than likelihood of success on the
 3 merits—then a preliminary injunction may still issue if the balance of hardships tips sharply in the
 4 plaintiff’s favor, and the other two Winter factors are satisfied.” Friends of the Wild Swan v.
 5 Weber, 767 F.3d 936, 942 (9th Cir. 2014) (internal quotation marks and citations omitted)
 6 (emphasis in original).
 7             Preliminary injunctions are routinely granted in cases involving trademark infringement.
 8 The principle “that trademark infringement causes irreparable injury and necessitates immediate
 9 injunctive relief” is well settled and “is universally recognized in the courts of [the Ninth] circuit.”

10 Steinway & Sons v. Robert Demars & Friends, 1981 WL 40530, *7 (N.D. Cal. Jan. 28, 1981).
11 III.        DISCUSSION
12             A.         Temporary Restraining Order
13             As described above, a court’s decision to grant a TRO is governed by four factors:
14 (1) whether the applicant is likely to succeed on the merits of his action; (2) whether the applicant
15 is likely to suffer irreparable harm in the absence of preliminary relief; (3) that the balance of
16 equities tip in the applicant’s favor; (4) and that an injunction is in the public interest. The Court
17 discusses each in turn.
18                        1.    Likelihood of Success
19             Plaintiff asserts federal claims for trademark infringement, counterfeiting, and false
20 designation of origin and advertising under the federal Lanham Act, as well as claims for unfair
21 competition and false advertising under California state law. Plaintiff has demonstrated a
22 likelihood of success with respect to all their claims.
23                              a.    Federal Claims
24             A plaintiff claiming trademark infringement under the Lanham Act must show that it
25 “owns a valid mark, and thus a protectable interest” and that Defendants’ “use of the mark is likely
26 to cause confusion, or to cause mistake, or to deceive.” Lahoti v. VeriCheck, Inc., 586 F.3d 1190,
27 1196 (9th Cir. 2009) (internal quotation omitted); see also 15 U.S.C. § 1114(1).
28

     2790.000/1543171.4                                  8
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 10 of 33




 1             Plaintiff has established that it owns federal trademark registrations for the CIENA Marks.
 2 Decl. No. 1 ¶¶ 6-10, Ex. 1A, ECF 19-2. Ciena has also shown that Defendants are using those
 3 marks in connection with selling counterfeit Ciena transceivers in the U.S.
 4             “To determine whether a likelihood of consumer confusion exists,” courts in the Ninth
 5 Circuit rely “on the eight-factor Sleekcraft test, which reviews: (1) the strength of the mark;
 6 (2) proximity or relatedness of the goods; (3) similarity of the marks; (4) evidence of actual
 7 confusion; (5) marketing channels used; (6) type of goods and the degree of care likely to be
 8 exercised by the purchaser; (7) the defendant’s intent in selecting the mark; and (8) the likelihood
 9 of expansion of the product lines.” JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098,

10 1106 (9th Cir. 2016) (citing AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348–49 (9th Cir. 1979)),
11 abrogated in part on other grounds by Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792, 810
12 (9th Cir. 2003)). “The factors are non-exhaustive and applied flexibly; the Sleekcraft factors are
13 not intended to be a rote checklist.” Id. (internal quotation marks and citation omitted).
14             Proving false designation of origin based on the same or similar trade names or symbols
15 requires the same showing of a likelihood of confusion. See Accuride Int’l, Inc. v. Accuride Corp.,
16 871 F.2d 1531, 1534–35 (9th Cir. 1989) (“[T]he same broad standards of protection apply to
17 trademarks and trade names. . . . [L]ikelihood of confusion is unquestionably the key to a finding
18 of infringement in either case.”); see also 15 U.S.C. § 1125(a)(1); Brookfield Commc’ns, Inc. v. W.
19 Coast Entm’t Corp., 174 F.3d 1036, 1047 n. 8 (9th Cir. 1999) (noting that while Lanham Act § 32
20 of the (15 U.S.C. § 1114) protects registered marks, § 43(a) (15 U.S.C. § 1125(a)) also protects
21 against infringement of unregistered marks and trade dress and against a wider range of practices
22 such as false advertising, but “the analysis under the two provisions is oftentimes identical”).
23             The Ninth Circuit has held that the Sleekcraft test is appropriate to determine likelihood of
24 confusion regarding a claim for false designation of origin. Accuride Int’l, Inc., 871 F.2d at 1536.
25 But courts in this district and around the Ninth Circuit hold that in cases involving counterfeiting,
26 “it is unnecessary to perform the eight-factor evaluation because counterfeit marks are inherently
27 confusing.” Ubiquiti Networks, Inc. v. Kozumi USA Corp., No. C 12-2582 CW, 2012 WL
28 2343670, at *14 (N.D. Cal. June 20, 2012) (granting TRO and OSC re preliminary injunction)

     2790.000/1543171.4                                  9
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 11 of 33




 1 (citing Phillip Morris USA Inc. v. Shalabi, 352 F.Supp.2d 1067, 1073 (C.D. Cal. 2004)); Microsoft
 2 Corp. v. Buy More, Inc., 136 F. Supp. 3d 1148, 1157 (C.D. Cal. 2015), aff’d, 703 F. App’x 476
 3 (9th Cir. 2017) (quoting Phillip Morris, 352 F.Supp.2d at 1073); Daimler AG v. A-Z Wheels LLC,
 4 334 F. Supp. 3d 1087, 1096 (S.D. Cal. 2018) (citing Phillip Morris, 352 F.Supp.2d 1067 at 1073).
 5             A counterfeit mark is: “(1) a non-genuine mark identical to the registered, genuine mark of
 6 another, where (2) the genuine mark was registered for use on the same goods to which the
 7 infringer applied the mark.” Louis Vuitton Malletier, S.A. v. Akanoc Sols., Inc., 658 F.3d 936, 946
 8 (9th Cir. 2011) (citing Idaho Potato Comm’n v. G & T Terminal Packaging, Inc., 425 F.3d 708,
 9 721 (9th Cir. 2005)). As Ciena has shown that this is a clear case of counterfeiting, including the

10 use of identical marks in connection with, supposedly, the same goods, there is a likelihood of
11 confusion as a matter of law.
12             Ciena also meets the standard under Sleekcraft to show a likelihood of confusion. Ciena
13 has used its trade name and the CIENA Marks since 1992, in connection with networking products
14 including transceivers, so the marks are strong (Sleekcraft factor 1). Decl. No. 1 ¶ 5, ECF 19-1.
15 Defendants are selling the same kinds of products as Ciena—transceivers (factor 2)—and using
16 identical marks and trade names (factor 3). And the use of identical marks and trade names to sell
17 counterfeit products shows that Defendants intend to copy them and confuse the public (factor 7).
18 This establishes that Ciena is likely to succeed on the merits of its federal trademark infringement,
19 false designation of origin, and unfair competition claims.
20             Therefore, Ciena has shown that it is likely to succeed on the merits of its federal
21 trademark infringement, false designation of origin, and unfair competition claims.
22                            b.      State Law Claims
23             Ciena has also demonstrated a probability of success with respect to its state law claims for
24 unfair competition and false advertising. The Ninth Circuit “has consistently held” that these
25 claims “are ‘substantially congruent’ to claims made under the Lanham Act.” Cleary v. News
26 Corp., 30 F.3d 1255, 1262–63 (9th Cir. 1994). “An action for unfair competition under Cal. Bus.
27 & Prof. Code §§ 17200 et seq. is substantially congruent to a trademark infringement claim under
28 the Lanham Act. . . . Under both, the ultimate test is whether the public is likely to be deceived or

     2790.000/1543171.4                                  10
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 12 of 33




 1 confused by the similarity of the marks.” Acad. of Motion Picture Arts & Scis. v. Creative House
 2 Promotions, Inc., 944 F.2d 1446, 1457 (9th Cir. 1991) (internal quotation marks omitted).
 3             Similarly, where plaintiffs establish that they are likely to succeed on the merits of federal
 4 Lanham Act claims, then they also demonstrate a likelihood of success on parallel false
 5 advertising claims under California law. United Tactical Sys., LLC v. Real Action Paintball, Inc.,
 6 No. 14-CV-04050-MEJ, 2014 WL 6788310, at *16–17 (N.D. Cal. Dec. 2, 2014) (finding showing
 7 of likelihood of success under Lanham Act sufficient to meet burden for unfair competition under
 8 Section 17200 and false advertising under Section 17500).
 9             As Ciena has shown it is likely to succeed on the merits of its federal claims, Ciena has

10 also shown it is likely to succeed on its parallel claims for unfair competition and false advertising
11 under California law.
12                        2.   Irreparable Harm
13             To demonstrate the likelihood of irreparable harm, Plaintiff must show that “remedies
14 available at law, such as monetary damages, are inadequate to compensate for the injury.” Herb
15 Reed Enters., LLC v. Fl. Entm’t Mgmt., Inc., 736 F.3d 1239, 1249 (9th Cir. 2013). The Ninth
16 Circuit has recognized that “intangible injuries,” including loss of goodwill, can constitute
17 irreparable harm. Rent-A-Ctr., Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597,
18 603 (9th Cir. 1991). More specifically, the sale of counterfeited products may cause irreparable
19 harm because such sale may “prevent [Plaintiff] from controlling the reputation of its highly
20 recognizable” brands. CytoSport, Inc. v. Vital Pharm., Inc., 617 F. Supp. 2d 1051, 1081 (E.D. Cal.
21 2009) aff’d, 348 F. App’x 288 (9th Cir. 2009).
22             Here, Ciena has demonstrated that it spent decades investing in and building the goodwill
23 in its brand and reputation for designing, making, and selling high quality products. See Decl. No.
24 1 ¶¶ 5-10, ECF __. Defendants’ sales of counterfeit Ciena transceivers mislead customers, and
25 they threaten irreparable harm to Ciena’s goodwill that cannot be adequately addressed by
26 awarding damages after-the-fact. This is particularly true as Defendants’ counterfeit products were
27 not subject to the same rigorous quality control measures and safety testing, and appear to be
28 inferior to genuine Ciena transceivers. See Decl. No. 1 ¶¶ 13-18, ECF 19-1. Thus, temporary and

     2790.000/1543171.4                                  11
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 13 of 33




 1 preliminary injunctive relief are appropriate to prevent further irreparable harm to, and ensure that
 2 Ciena can regain and maintain control over, its reputation and goodwill.
 3                        3.   Balance of Equities
 4             “Courts must balance the competing claims of injury and must consider the effect on each
 5 party of the granting or withholding of the requested relief.” Winter, 555 U.S. at 7, 24 (2008).
 6 “[C]ourts will not shy away from issuing” preliminary injunctive relief “where to do so would be
 7 to aid a second comer who has sought to trade upon the efforts and good will of the first comer.”
 8 Helene Curtis Indus., Inc. v. Church & Dwight Co., 560 F.2d 1325, 1333 (7th Cir. 1977). Here,
 9 the balance of equities tips strongly in favor of the issuance of injunctive relief.

10             A TRO or preliminary injunction will impose no legally cognizable hardship on
11 Defendants. “Where the only hardship that the defendant will suffer is lost profits from an activity
12 which has been shown likely to be infringing, such an argument in defense ‘merits little equitable
13 consideration.’” Sream, 2019 WL 2180224, at *10 (quoting Triad Sys. Corp. v. Se. Exp. Co., 64
14 F.3d 1330, 1338 (9th Cir. 1995) (superseded on other grounds)); see also, United Tactical Sys.,
15 2014 WL 6788310 at *23 (disregarding claimed hardship from loss of infringing sales).
16             Defendants have no right to sell counterfeit Ciena transceivers or use the CIENA Marks.
17 Therefore, any claimed hardship of their being barred from doing so must be disregarded. At the
18 same time, every sale of a counterfeit transceiver by Defendants is a lost sale for Ciena that
19 detracts from the value of its trademarks and goodwill and risks serious and irreparable harm to its
20 reputation (not to mention the public) by being inferior products. Accordingly, the balance of
21 equities supports issuing a TRO and preliminary injunction in this case.
22                        4.   Public Interest
23             Public policy favors granting an injunction when there is a likelihood of consumer
24 confusion. See Playboy Enterprises, Inc. v. Baccarat Clothing Co., 692 F.2d 1272, 1275 (9th Cir.
25 1982) (“In addition to the harm caused the trademark owner, the consuming public is equally
26 injured by an inadequate judicial response to trademark infringement.”).
27             In this case public policy favors injunctive relief even more than the usual counterfeiting
28 case because Plaintiff has offered substantial evidence that Defendants’ conduct poses a threat to

     2790.000/1543171.4                                 12
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 14 of 33




 1 health and safety. Counterfeits use untested and unapproved components and manufacturing
 2 processes, and as such they may not function properly or in combination with authentic Ciena
 3 products and components in a network, may be unsafe to use, and/or may lead to network
 4 performance degradation. Decl. No. 1 ¶¶ 14-17, ECF 19-1. Reliability and data integrity are
 5 critical to industries that use Ciena transceivers, and counterfeit transceivers jeopardize the
 6 integrity of these networks and threaten the people they serve. Id. ¶ 18. Counterfeit transceivers
 7 also pose a risk of physical harm. Ciena transceivers use transmitter laser technologies, which
 8 require eye safety testing and manufacturing calibration to ensure users’ physical safety. Id.
 9 Counterfeit transceivers are unlikely to be subjected to this testing or meet these standards. Id. A

10 poorly designed transceiver can also emit excessive electromagnetic energy that interferes with
11 adjacent equipment, which could be detrimental in a sensitive environment, e.g., a healthcare
12 center. Id. Packaging transceivers so as to prevent electrostatic discharge (“ESD”) from harming
13 them is also crucial to maintaining their reliability, and Defendants’ counterfeit transceivers are
14 not packaged with any such precautions, making it more likely they may not function properly
15 and/or will fail. Id.; Decl. No. 2 ¶¶ 18, 23, ECF 19-3. Substandard components in Defendants’
16 counterfeit transceivers are also more likely to operate at a higher power, potentially overheat and
17 take out network transmission or degrade and cause failures. Decl. No. 1 ¶ 18.
18             The above facts clearly demonstrate that the public interest favors injunctive relief.
19 Accordingly, Ciena’s request for a TRO directed to Defendants’ conduct is GRANTED.
20             B.         Asset Freeze
21             Plaintiff seeks another ex parte TRO freezing Defendants’ assets to preserve the possibility
22 of equitable relief, including an accounting and return of their ill-gotten gains from counterfeiting.
23             The Ninth Circuit holds that when a plaintiff seeks equitable remedies under the Lanham
24 Act, including recovery of a defendant’s profits under 15 U.S.C. § 1117, a district court has
25 “inherent equitable power to issue provisional remedies ancillary to its authority to provide final
26 equitable relief.” Reebok Int’l, Ltd. v. Marnatech Enterprises, Inc., 970 F.2d 552, 559 (9th Cir.
27 1992). This includes “the power to issue a preliminary injunction in order to prevent a defendant
28 from dissipating assets in order to preserve the possibility of equitable remedies.” Id. (quoting

     2790.000/1543171.4                                  13
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 15 of 33




 1 Republic of the Philippines v. Marcos, 862 F.2d 1355, 1364 (9th Cir.1988) (en banc)). The Ninth
 2 Circuit explained “it is essential that the trial courts carefully fashion remedies which will take all
 3 the economic incentive out of trademark infringement,” and affirmed the district court’s granting
 4 of TROs and preliminary injunctions to freeze the defendants’ assets, in addition to preventing
 5 various counterfeiting-related activities. Id. at 560 (quoting Playboy Enters., 692 F.2d at 1275).
 6             “A party seeking an asset freeze must show a likelihood of dissipation of the claimed
 7 assets, or other inability to recover monetary damages, if relief is not granted.” Johnson v.
 8 Couturier, 572 F.3d 1067, 1085 (9th Cir. 2009). Given the deceitful and secretive nature of
 9 counterfeiting, courts in this Circuit routinely find that dissipation of assets is likely and grant

10 asset freezes in such cases, particularly when defendants are overseas where they can hide assets
11 from a potential judgment. Reebok Int’l Ltd. v. Marnatech Enterprises, Inc., 737 F. Supp. 1521,
12 1527 (S.D. Cal. 1989), aff’d 970 F.2d at 563 (“[d]ue to the international aspect of the defendants’
13 business, the Court is concerned that unless the assets are frozen, defendants may hide their
14 allegedly ill-gotten funds”); see also, FTC v. Affordable Media, 179 F.3d 1228, 1236–37 (9th Cir.
15 1999) (finding dissipation likely based on defendants keeping funds in the Cook Islands); Chanel,
16 Inc. v. Sunus Online Group, LLC, 2014 WL 12558780, at *3 (C.D. Cal. Jan. 15, 2014) (“based on
17 Defendants’ blatant violations of trademark laws there is likelihood that Defendants would
18 transfer or hide the illegally obtained assets in order to avoid a judgment in this action,” and thus,
19 granted a preliminary injunction freezing their assets). Other Circuits agree that asset freezes are
20 warranted to preserve assets in counterfeiting cases, particularly overseas and/or online. See, e.g.,
21 Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 987–88 (11th Cir. 1995) (affirming
22 preliminary injunction freezing assets of U.S.-based defendants who arranged for making
23 counterfeit Levi’s jeans in China for sale in Europe); Gucci Am., Inc. v. Weixing Li, 768 F.3d 122,
24 132–33 (2d Cir. 2014) (confirming trial authority to issue TRO and preliminary injunction
25 freezing assets of defendants selling counterfeit goods online); Animale Grp. Inc. v. Sunny’s
26 Perfume Inc., 256 F. App’x 707, 709 (5th Cir. 2007) (affirming TRO and preliminary injunction
27 freezing assets of defendants selling counterfeits).
28

     2790.000/1543171.4                                14
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 16 of 33




 1             Ciena seeks recovery of Defendants’ profits from their wrongful use of the CIENA Marks
 2 in connection with sales of transceivers, among other relief, so the Court is authorized to freeze
 3 Defendants’ assets under Reebok, 970 F.2d at 559. See First Am. Compl. at Prayer for Relief ¶¶ J-
 4 K, ECF 16. The present action involves unauthorized use of the CIENA Marks by Defendants, in
 5 their advertising for transceivers and sometimes on the transceivers themselves, and Defendants
 6 are based in China and use third-party eCommerce online platforms like Alibaba to market and
 7 sell their non-genuine Ciena products into the U.S. Decl. No. 3 ¶¶ 4, 6-28, ECF 19-4. It is not only
 8 likely that Defendants can and will dissipate their assets during the pendency of this case if given
 9 the opportunity to do so, but it is also difficult if not impossible to enforce U.S. judgments in

10 China. See, e.g., https://travel.state.gov/content/travel/en/legal/travel-legal-considerations/internl-
11 judicial-asst/Enforcement-of-Judges.html (noting no treaty or convention provides for reciprocal
12 recognition and enforcement of judgments); Yee v. NIVS Intellimedia Tech. Group, Inc., No. CV
13 11-8472 JGB (AJWx), 2013 WL 1276024, *5 (C.D. Cal. March 25, 2013) (stating that Chinese
14 company whose executives are Chinese residents “bore no real risk of sanctions” given the
15 difficulty of enforcing a U.S. judgment against a Chinese national); Redwen v. Sino Clean Energy,
16 Inc., No. CV 11-3936 PA (SSx), 2013 WL 12303367, at *5–6 (C.D. Cal. Jul. 9, 2013) (finding
17 that the plaintiff “would face significant obstacles in enforcing any judgment against the
18 defendants’ assets in China”); Gucci America, Inc. v. Wang Huoqing, No. CV, 2011 WL 31191, at
19 *16 (N.D. Cal. Jan. 3, 2011) (noting that enforcing a judgment may be difficult in China, and
20 compelling transfer of counterfeiter’s domain names to plaintiffs).
21             The Court’s authority is not limited to freezing specific identified assets, nor to assets
22 within this District or the U.S., and can extend to banks and other non-parties that have custody of
23 Defendants’ assets or provide payment services to Defendants. See Reebok, 737 F. Supp. at 1527–
24 28 (TRO and preliminary injunction that “any banks, savings and loan associations, or other
25 financial institutions . . . who receive actual notice of this order by personal service or otherwise,
26 are preliminarily enjoined from transferring, disposing of, or secreting any money, stocks or other
27 assets of these defendants, until further order of the court” except in limited circumstances); Gucci
28

     2790.000/1543171.4                                  15
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 17 of 33




 1 Am., Inc., 768 F.3d at 133 (rejecting argument that plaintiff had to identify particular property
 2 derived from counterfeiting before obtaining TRO and preliminary injunction freezing all assets).
 3             Accordingly, Ciena’s request for an Order freezing Defendants’ assets is GRANTED.
 4             C.         Seizure Order
 5                        1.    Freezing Defendants’ Domain Names and Seller Identifications
 6             The Counterfeiting Act of 1984 permits the Court to issue an ex parte order for the seizure
 7 of goods and counterfeit marks. 15 U.S.C. § 1116(d)(1)(A). Courts in this Circuit recognize, in
 8 cases involving online counterfeiters, this seizure power authorizes orders freezing counterfeiters’
 9 domain names and seller identifications used on eCommerce websites. See, e.g., Williams-

10 Sonoma, Inc. v. Friendfinder, Inc., No. C06-6572JSW (MEJ), 2007 WL 4973848, at *10 (N.D.
11 Cal. Dec. 6, 2007), report and recommendation adopted as modified sub nom. Williams-Sonoma,
12 Inc. v. Online Mktg. Servs., Ltd., No. C 06-06572 JSW, 2008 WL 596251 (N.D. Cal. Mar. 4, 2008)
13 (granting order temporarily barring sale or transfer of defendants’ domain names); Spy Optic Inc.
14 v. Individuals, Partnerships & Unincorporated Ass’ns Identified on Schedule A, No. CV 17-7649
15 DSF (KSX), 2017 WL 10592133, at *2–3 (C.D. Cal. Nov. 27, 2017) (granting preliminary
16 injunction barring transfer of defendants’ “Internet based e-commerce store businesses under their
17 seller IDs”).
18             The Lanham Act also expressly provides that in certain cases of online trademark
19 infringement, domain name registrars, who control the transfer of domain names, must deposit
20 domain name certificates with the court. See 15 U.S.C.§ 1114(2)(D); 15 U.S.C.§ 1125(d)(2).
21             Such relief is necessary because counterfeiters operating online can, and often will, as soon
22 as they receive notice of litigation, take steps to conceal their activities and move their illegal
23 businesses to other online channels to thwart plaintiffs’ ability to obtain and courts’ ability to
24 award meaningful relief, e.g., modifying domain name registrations; redirecting visitors to new
25 seller identifications or domain names; and/or transferring ownership of seller identifications and
26 domain names. See Decl. No. 1 ¶ 20, ECF 19-1.
27             Here, Ciena has adduced substantial evidence that Defendants sell counterfeit Ciena
28 transceivers through at least two primary channels on the Internet: a) stores on third-party

     2790.000/1543171.4                                 16
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 18 of 33




 1 eCommerce marketplaces such as Alibaba (“eCommerce Websites”), using their respective seller
 2 identifications on those websites; and b) separate commercial websites maintained by Defendants
 3 themselves (“Domain Names”). Decl. No. 3 ¶¶ 7, 18, Exs. 3B-3C, ECF 19-5, 19-6.
 4             Moreover, an order barring Defendants from transferring their seller identifications and
 5 Domain Names, requiring transfer of control of such domain names to a U.S.-based registrar of
 6 Ciena’s choice (while legal ownership remains with Defendants), and requiring deposit of domain
 7 name certificates with the Court, would impose no real burden on Defendants. At the same time, it
 8 would ensure that ownership of the domain names cannot be changed until this action is resolved
 9 on the merits, thereby maintaining the potential for Ciena to obtain full relief. Accordingly,

10 Ciena’s request for this relief is GRANTED.
11                        2.   Redirection of Defendants’ Domain Names to U.S.-Based Registrar
12             Ciena also seeks to have Defendants’ Domain Names automatically redirect to a website
13 that provides notice of and access to filings in this action or, alternatively, disable such websites.
14 Such preliminary relief has been granted in cases involving online counterfeiters. See, e.g.,
15 Chanel, 2011 WL 6955734, at *5–6 (granting preliminary injunction directing registrar to redirect
16 domain names to webpage with copy of documents from the action); Asmodus, Inc. v. Junbiao Ou,
17 No. EDCV162511JGBDTBX, 2017 WL 2954360, at *5–6, 19 (C.D. Cal. May 12, 2017) (granting
18 preliminary injunction ordering defendant to post notice of the order on its websites, including that
19 they had no affiliation with plaintiff trademark holder and could not sell products with plaintiff’s
20 marks); Otter Prod., LLC v. Anke Grp. Indus. Ltd., No. 2:13-CV-00029-MMD, 2013 WL
21 5910882, at *4 (D. Nev. Jan. 8, 2013) (granting TRO ordering any web hosting company, domain
22 name registry, and/or domain name registrar getting notice to remove counterfeit and infringing
23 products from defendant’s website or alternatively to disable access to the website).
24             Redirecting Defendants’ domain names would help prevent further infringement while this
25 case proceeds, as Defendants could no longer advertise and sell counterfeit Ciena transceivers
26 through those channels. Redirecting those domain names to notice of and filings from this case
27 would also ensure that each Defendant receives prompt notice of this case and the relief sought by
28 Ciena, as they would see it upon visiting their own websites. Moreover, Defendants cannot

     2790.000/1543171.4                                 17
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 19 of 33




 1 complain about the potential impact of such relief, as the only hardship would be lost profits from
 2 infringing activities. Accordingly, Ciena’s request for this relief is GRANTED.
 3             D.         Expedited Discovery
 4             The Counterfeiting Act authorizes expedited discovery in connection with seizure orders.
 5 See 15 U.S.C. § 1116(d)(10)(B) (permitting the Court to modify time limits for discovery in
 6 connection with a seizure order). Expedited discovery may be granted for good cause “where the
 7 need for expedited discovery, in consideration of the administration of justice, outweighs the
 8 prejudice to the responding party,” and “good cause is frequently found in cases involving claims
 9 of infringement and unfair competition.” Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D.

10 273, 276 (N.D. Cal. 2002). Such good cause is shown “where a well-known trademark . . . has
11 been counterfeited and the sources or purchasers of the counterfeit products are unknown to
12 plaintiff.” Fimab-Finanziaria Maglificio Biellese Fratelli Fila S.p.A. v. Kitchen, 548 F. Supp. 248,
13 250 (S.D. Fla. 1982).
14             Courts in the Ninth Circuit routinely find good cause for expedited discovery to enable
15 plaintiffs in counterfeiting cases to identify: 1) accounts used for and transactions associated with
16 infringing sales; 2) original sources of and pending shipments of counterfeit products; and 3) other
17 parties involved in counterfeiting activities. See Spy Optic, 2017 WL 10592133, at *2 (ordering
18 eBay and PayPal to identify all funds transmitted to defendants’ accounts and to provide plaintiffs
19 with data and accounting of all funds, accounts, and transactions); SATA GmbH & Co. Kg v.
20 Wenzhou New Century Int’l, Ltd., No. CV 15-08157-BRO (EX), 2015 WL 6680807, at *11 (C.D.
21 Cal. Oct. 19, 2015) (granting expedited discovery to enable plaintiff to ascertain sources of the
22 counterfeit products and learn of any pending shipments of such products); Sas v. Sawabeh Info.
23 Servs. Co., No. CV1104147GAFMANX, 2011 WL 13130013, at *6–7 (C.D. Cal. May 17, 2011)
24 (granting expedited discovery to gather evidence for preliminary injunction to stop infringement,
25 identify others involved in counterfeiting, and prevent destruction of evidence).
26             In the present case, Ciena seeks three types of expedited discovery. First, to identify other
27 parties from whom Defendants bought or to whom they sold counterfeit Ciena transceivers, Ciena
28 seeks from each Defendant documents sufficient to show the names, addresses, and other contact

     2790.000/1543171.4                                  18
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 20 of 33




 1 information of all individuals and entities that each Defendant bought Ciena transceivers from
 2 and/or sold them to, along with quantities and prices of all such purchases and sales.
 3             Second, Ciena seeks from any third party providing services to Defendants, e.g., any
 4 eCommerce Website, search engine, Common Carrier, or financial institution or service,
 5 documents concerning: 1) contact information of each Defendant and all entities and individuals
 6 associated or acting in concert therewith; 2) any accounts owned or controlled by each Defendant
 7 and all entities and individuals associated or acting in concert therewith; and 3) each Defendant’s
 8 operations, payment methods, transportation, and listing history concerning Ciena-marked
 9 products and/or products advertised using the CIENA Marks. Discovery of these entities and

10 individuals and their accounts and services is necessary to ensure that Defendants’ unlawful
11 activities will be contained and that Ciena can promptly identify the full scope of infringing
12 activities connected to Defendants.
13             Lastly, Ciena seeks disclosure of the true identities and contact information of the owners
14 of the identified seller identifications and registrants of the identified Domain Names, to the extent
15 they may be concealed by privacy protections on the eCommerce Websites or with the domain
16 name registrars.
17             As in the above-cited cases, there is good cause for such expedited discovery as Ciena has
18 demonstrated that it needs it for the Court’s consideration of a preliminary injunction, and to
19 ensure that Ciena can identify the full scope of infringing activities and immediately halt the
20 manufacture and distribution of inferior counterfeit products and resulting irreparable harm while
21 this case is pending. Ciena has also demonstrated that it needs expedited discovery in order to
22 identify potential sources for equitable relief. Moreover, given the Court’s prior finding of the
23 likelihood that Defendants may destroy or hide evidence, expedited discovery is appropriate, and
24 Plaintiff may be prejudiced without it. Accordingly, Ciena’s motion for expedited discovery is
25 GRANTED.
26             E.         Security
27             “The district court is afforded wide discretion in setting the amount of the bond, . . . and
28 the bond amount may be zero if there is no evidence the party will suffer damages from the

     2790.000/1543171.4                                  19
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 21 of 33




 1 injunction.” Connecticut Gen. Life Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th
 2 Cir. 2003) (internal citations omitted); see also, Align Tech., Inc. v. Strauss Diamond Instruments,
 3 Inc., No. 18-CV-06663-TSH, 2019 WL 1586776, at *17 (N.D. Cal. Apr. 12, 2019) (“The district
 4 court may dispense with the filing of a bond when it concludes there is no realistic likelihood of
 5 harm to the defendant from enjoining his or her conduct.”); Cuviello v. City of Oakland, No. C 06-
 6 05517 MHP EMC, 2007 WL 2349325, at *8 (N.D. Cal. Aug. 15, 2007) (recommending no bond
 7 be required in part because there was no proof of likelihood of harm to the party enjoined).
 8             Because of the clear evidence of Defendants’ counterfeiting, infringement, and unfair
 9 competition, the Court finds it appropriate to issue the TRO without requiring Plaintiff to provide

10 security.
11             F.         Duration of TRO
12             The TRO will expire “at the time after entry—not to exceed 14 days—that the court sets,
13 unless before that time the court, for good cause, extends it for a like period or the adverse party
14 consents to a longer extension.” Fed. R. Civ. P. 65(b)(2). The Court hereby sets a hearing on the
15 Order to Show Cause regarding a Preliminary Injunction as to Ciena for August 13, 2020 at 9:00
16 a.m., to be held concurrently with the hearing on the Order to Show Cause regarding a Preliminary
17 Injunction as to Cisco seeking the same relief. At the hearing, Defendants must show cause why a
18 preliminary injunction should not issue.
19             G.         Alternative Service of Process
20             Ciena requests an order authorizing it to serve Defendants by email. For defendants located
21 in foreign countries, courts are permitted to authorize service of process “by other means not
22 prohibited by international agreement.” Fed. R. of Civ. Proc. 4(f)(3). The only requirements under
23 Rule 4(f)(3) are that service be directed by the court and not prohibited by international agreement.
24 Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1015 (9th Cir. 2002). “[C]ourt-directed
25 service under Rule 4(f)(3) is as favored as service available under Rules [4(f)(1–2)]” and does not
26 require first attempting other means. Id.
27             To comport with due process, courts simply need to evaluate whether a service method is
28 “reasonably calculated, under all the circumstances, to apprise interested parties of the pendency

     2790.000/1543171.4                                    20
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 22 of 33




 1 of the action and afford them an opportunity to present their objections.” Id. at 1016 (quoting
 2 Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). In Rio, the Ninth Circuit
 3 agreed that service by email was appropriate, particularly where the defendant conducted its
 4 business by email. Id. at 1017–18.
 5             As a threshold matter, service by email on defendants in China is not barred by any
 6 international agreement. Microsoft Corp. v. Goldah.com Network Tech. Co., No. 17-CV-02896-
 7 LHK, 2017 WL 4536417, at *4 (N.D. Cal. Oct. 11, 2017). Courts in this district have authorized
 8 email service and found that it is reasonably calculated to provide notice to foreign defendants,
 9 including defendants based in China, where receipt is confirmed, the email addresses were

10 previously used to communicate with the plaintiffs, or the defendants operate online and use email
11 for their businesses. Microsoft Corp., 2017 WL 4536417 at *5–6 (affirming that email service on
12 defendants in China was sufficient where receipt confirmed); Carson v. Griffin, No. 13-CV-0520
13 KAW, 2013 WL 2403601, at *1–2 (N.D. Cal. May 31, 2013) (authorizing service by email where
14 the plaintiff previously corresponded with the defendants via email); Jenkins v. Pooke, No. C 07-
15 03112 JSW, 2009 WL 412987, at *2–3 (N.D. Cal. Feb. 17, 2009) (same); Facebook, Inc. v.
16 Banana Ads, LLC, No. C-11-3619 YGR, 2012 WL 1038752, at *1–2 (N.D. Cal. Mar. 27, 2012)
17 (authorizing email service, including in Hong Kong, where defendants operated online and relied
18 on email communications for their businesses).
19             In the present case, Defendants are based in China and operate Internet-based businesses
20 trafficking in counterfeit Ciena products. They provide email addresses for communication, and
21 they ultimately negotiated and consummated transactions for sale of the infringing products
22 obtained by Ciena’s investigator via email. See Decl. No. 3 ¶¶ 11-12, 19, 24, ECF 19-4. Email
23 service is appropriate and important in the present case because of the urgency in shutting down
24 sales of inferior transceivers that threaten Ciena’s reputation and the integrity of critical U.S.
25 infrastructure that relies on such products.
26             The Court therefore GRANTS Ciena’s request for leave to effect service of the Summons
27 and First Amended Complaint in this action via email to each Defendant at the respective email
28

     2790.000/1543171.4                                21
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 23 of 33




 1 address(es) they used to communicate with and/or that were listed on the invoices sent to Ciena’s
 2 investigator.
 3 IV.         ORDER
 4             A.         Temporary Restraining Order
 5             Pending further order of this Court, Defendants and their owners, principals, agents,
 6 officers, directors, members, servants, employees, successors, assigns, and all other persons in
 7 concert and participation with them (collectively, the “Restrained Parties”) shall be immediately
 8 temporarily restrained from:
 9                  1. Purchasing, selling, distributing, marketing, manufacturing, or otherwise using any

10                        of the CIENA Marks (as defined above), whether counterfeit or authentic, or any
11                        marks confusingly similar thereto in connection with the manufacture, sale, offer
12                        for sale, distribution, advertisement, or any other use of counterfeit or authentic
13                        Ciena products;
14                  2. Using any logo, trade name, or trademark confusingly similar to any of the CIENA
15                        Marks which may be calculated to falsely represent or which has the effect of
16                        falsely representing that the services or products of any or all of the Restrained
17                        Parties or others are sponsored by, authorized by, or in any way associated with
18                        Ciena;
19                  3. Infringing any of the CIENA Marks;
20                  4. Otherwise unfairly competing with Ciena in the manufacture, sale, offering for
21                        sale, distribution, advertisement, or any other use of Ciena products;
22                  5. Falsely representing any or all of the Defendants as being connected with Ciena or
23                        sponsored by or associated with Ciena or engaging in any act which is likely to
24                        cause the trade, retailers, and/or members of the purchasing public to believe that
25                        any or all of the Restrained Parties are associated with Ciena;
26                  6. Using any reproduction, counterfeit, copy, or colorable imitation of any of the
27                        CIENA Marks in connection with the publicity, promotion, sale, or advertising of
28                        counterfeit Ciena products;

     2790.000/1543171.4                                     22
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
         Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 24 of 33




 1                  7. Affixing, applying, annexing, or using in connection with the sale of any goods, a
 2                        false description or representation including words or other symbols tending to
 3                        falsely describe or represent such goods as being Ciena products and from offering
 4                        such goods in commerce;
 5                  8. Diluting any of the CIENA Marks;
 6                  9. Removing from their premises, or discarding, destroying, transferring, or disposing
 7                        in any manner any information, computer files, electronic files, business records
 8                        (including but not limited to e-mail communications), or other documents relating
 9                        to Defendants’ assets and operations or relating in any way to the purchase, sale,

10                        manufacture, offer for sale, distribution, negotiation, importation, advertisement,
11                        promotion, or receipt of any products purporting to be Ciena; and
12                  10. Assisting, aiding, or abetting any other person or business entity in engaging in or
13                        performing any of the activities referred to in subparagraphs (a) through (i) above.
14             B.         Freezing Defendants’ Assets4
15             Immediately upon receipt of this Order, Defendants shall be restrained from secreting any
16 assets, and from transferring or conveying any assets held by, for, or on account of any of the
17 Restrained Parties, and a full accounting of the restrained assets shall be provided to counsel for
18 Ciena within three business days of receipt of this Order.
19                  1. Immediately upon receipt of this Order, all assets and funds held by, for, or on
20                        account of any of the Restrained Parties, or in an account owned or controlled by
21                        any of the Restrained Parties, or in an account as to which any of the Restrained
22                        Parties has signature authority, shall be frozen and restrained, and a full accounting
23   4
         To the extent a financial institution, eCommerce Website, or other third party subject to the asset
24
     freeze portions of this Court’s July 20 Order has already complied and no further action is
25
     required by the third party in light of this Order, the third party need not take any further action
26
     and Ciena is relieved from serving them should Ciena’s counsel determine that no further action
27
     would be required by such third parties in light of their compliance with the July 20 Order.
28

     2790.000/1543171.4                                     23
          PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 25 of 33




 1                        of the restrained assets shall be provided to counsel for Ciena within three business
 2                        days of receipt of this Order.
 3                  2. Immediately upon receipt of this Order, any bank, brokerage house, financial
 4                        institution, credit card association, merchant account provider, escrow service,
 5                        savings and loan association, payment provider, payment processing service
 6                        provider, money transmission service, third-party processor, or other financial
 7                        institution (including, but not limited to, MasterCard, VISA, American Express,
 8                        Discover, PayPal, Inc., Alipay, Wish.com, Amazon Pay, WeChat Pay, and any
 9                        correspondent, issuing, or member bank or account) (collectively, “Payment

10                        Services”) holding any assets by, for, or on account of, or any balance, payable, or
11                        receivable owed to or held on account of, any of the Restrained Parties, or in an
12                        account as to which any of the Restrained Parties has signature authority, shall
13                        locate all accounts and funds, whether located inside or outside the United States,
14                        connected to any Restrained Parties and be restrained from releasing such funds
15                        until further order of this Court, and within three business days of receipt of this
16                        Order shall provide to counsel for Ciena a full accounting of the restrained assets.
17                  3. Immediately upon receipt of this Order, any eCommerce Website, retailer,
18                        wholesaler, fulfillment center, warehouse, or any business or individual that has
19                        any money, property, or inventory owned by, or receivable owed to, any Restrained
20                        Party shall hold such money, property, inventory, or receivable until further order
21                        of this Court, and shall within three business days of receipt of this Order provide
22                        to counsel for Ciena a full accounting of all money, property, inventory, and
23                        receivables being held.
24             C.         eCommerce Websites
25             Immediately upon receipt of this Order, any Internet store or online marketplace platform,
26 including, but not limited to, iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, Facebook,
27 and Dhgate (collectively, “eCommerce Websites”) shall disable and be restrained from providing
28 any services or payment to any Restrained Party, currently or in the future, in relation to any

     2790.000/1543171.4                                     24
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 26 of 33




 1 Ciena-marked product and/or product advertised using the CIENA Marks, including fulfillment of
 2 any pending orders; transfer to Ciena’s control any seller identifications (including, but not limited
 3 to, the seller identifications identified in Exhibits 3B-3C to the Decl. of Third Witness, ECF 19-5
 4 and ECF 19-6 attached hereto) associated with any of the Restrained Parties’ advertisement, offer
 5 for sale, or sale of Ciena-marked products and/or using the CIENA Marks, pending final hearing
 6 and determination of this action; disable and be restrained from displaying any advertisements
 7 used by or associated with any Restrained Party in connection with the advertisement, offer for
 8 sale, or sale of Ciena-marked products or otherwise using the CIENA Marks; disable access to any
 9 Restrained Party from any platform (including, but not limited to, direct, group, seller product

10 management, vendor product management, and brand registry platforms) of any listings and
11 associated images of Ciena-marked products or otherwise using the CIENA Marks (including, but
12 not limited to, any listings and associated images identified by the “parent” or “child” Amazon
13 Standard Identification Numbers (“ASIN”), and any other listings and images of products
14 associated with any “parent” or “child” ASIN linked to any Restrained Party or linked to any other
15 alias of a Restrained Party being used or controlled to offer for sale products using the CIENA
16 Marks); remove links to any online marketplace accounts on which Defendants advertise, offer for
17 sale, or sell Ciena-marked products and/or products advertised using the CIENA Marks; take all
18 steps necessary to prevent links to Defendants’ online marketplace accounts from displaying any
19 Ciena-marked product and/or product advertised using the CIENA Marks in search results; and
20 within three business days of receipt of this Order provide to counsel for Ciena a statement
21 certifying compliance with the requirements of this paragraph.
22
23
24
25
26
27
28

     2790.000/1543171.4                              25
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
          Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 27 of 33




 1             D.         Domain Names5
 2             Immediately upon receipt of this Order:
 3                  1. Any registrar for any domain names owned, operated, or controlled by, or
 4                        otherwise associated with, any Restrained Party (including, but not limited to, the
 5                        domain names identified in Exhibits 3B-3C to the Decl. of Third Witness, ECF __)
 6                        (collectively, Domain Names”), shall disable and be restrained from providing any
 7                        services to any Restrained Party, currently or in the future, in relation to any Ciena-
 8                        marked product and/or product advertised using the CIENA Marks; deposit with a
 9                        registrar of Ciena’s choosing the domain certificates of any domain names owned,

10                        operated, or controlled by, or otherwise associated with, any Restrained Party
11                        pending final hearing and determination of this action; be restrained from
12                        transferring use and control of any of the Domain Names to any individual or entity
13                        other than a registrar of Ciena’s choosing; take all steps necessary to prevent
14                        Defendants from displaying any Ciena-marked product and/or product advertised
15                        using the CIENA Marks on any domain name in the registrar’s possession, custody,
16                        or control; and within three business days of receipt of this Order provide to
17                        counsel for Ciena a statement certifying compliance with the requirements of this
18                        paragraph.
19                  2. The Restrained Parties shall be restrained from modifying control of or transferring
20                        use and control of any of the Domain Names.
21
22
23   5
         To the extent a registrar or other third party subject to this Court’s July 20 Order with respect to
24
     domain names has already complied, such third parties are directed to work with Plaintiffs’
25
     counsel to ensure that they are in compliance as to any domain names newly identified by Ciena or
26
     Cisco, and to ensure that each of the Plaintiffs and both Ciena’s and Cisco’s marks are protected
27
     and all aspects of both Orders are taken into account.
28

     2790.000/1543171.4                                     26
          PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
         Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 28 of 33




 1             E.         Internet Search Engines6
 2             Immediately upon receipt of this Order, any Internet search engine, web host, sponsored
 3 search engine, or ad-word provider (including, but not limited to Google, Bing, Baidu, and Yahoo)
 4 (collectively, “Internet Search Engines”) shall deindex, delist, or otherwise remove from its index
 5 and search results any URL owned, controlled, or otherwise associated with any Restrained
 6 Party’s advertisement, offer for sale, or sale of Ciena-marked products and/or products advertised
 7 using the CIENA Marks (including, but not limited to, the URLs identified in Exhibits 3B-3C to
 8 the Decl. of Third Witness, ECF 19-5, 19-6); disable and be restrained from providing any
 9 services to any Restrained Party, currently or in the future, in relation to the advertisement, offer

10 for sale, or sale of Ciena-marked products and/or products advertised using the CIENA Marks;
11 disable and be restrained from displaying any advertisements used by or associated with any
12 Restrained Party in connection with the advertisement, offer for sale, or sale of Ciena-marked
13 products and/or otherwise using the CIENA Marks; remove links to any of the Defendants’ online
14 marketplace accounts owned, operated, or controlled by, or otherwise associated with, any
15 Restrained Party in connection with the advertisement, offer for sale, or sale of Ciena-marked
16 products and/or products advertised using the CIENA Marks (including, but not limited to, the
17 URLs identified in Exhibits 3B-3C to the Decl. of Third Witness, ECF 19-5, 19-6); take all steps
18 necessary to prevent links to Defendants’ online marketplace accounts from displaying any Ciena-
19 marked product and/or product advertised using the CIENA Marks in search results; and within
20 three business days of receipt of this Order provide to counsel for Ciena a statement certifying
21 compliance with the requirements of this paragraph.
22
23   6
         To the extent a search engine or other third party subject to this Court’s July 20 Order with
24
     respect to search engines has already complied, such third parties are directed to work with
25
     Plaintiffs’ counsel to ensure that they are in compliance as to any URLs newly identified by Ciena
26
     or Cisco, and to ensure that each of the Plaintiffs and both Ciena’s and Cisco’s marks are
27
     protected and all aspects of both Orders are taken into account.
28

     2790.000/1543171.4                                 27
          PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
         Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 29 of 33




 1             F.         Common Carriers7
 2             Immediately upon receipt of this Order, any person or company that transports or provides
 3 transportation services (including, but not limited to, United Parcel Service a/k/a UPS, FedEx, and
 4 DHL) (collectively, “Common Carriers”) shall be restrained from fulfilling any shipments,
 5 accepting any shipments, or otherwise providing any services to any of the Restrained Parties, and
 6 within three business days of receipt of this Order shall provide to counsel for Ciena a statement
 7 certifying compliance with the requirements of this paragraph.
 8             G.         Sequestration and Inspection of Ciena-Marked Products and Products
                          Advertised Using the CIENA Marks
 9

10             Immediately upon receipt of this Order:
11                  1. The Restrained Parties shall sequester and deliver to counsel for Ciena all Ciena-
12                        marked products and/or products advertised using the CIENA Marks in their
13                        inventory, possession, custody, or control to be examined and held by Ciena until
14                        further order of this Court.
15                  2. Any eCommerce Website (as defined above) or Common Carrier shall sequester
16                        and deliver to counsel for Ciena all Ciena-marked products and/or products
17                        advertised using the CIENA Marks offered for sale by any Restrained Party that are
18                        in their possession, custody, or control to be examined and held by Ciena until
19                        further order of this Court.
20             H.         Order to Show Cause Re: Preliminary Injunction and Expedited Discovery
21             Show Cause Hearing. Defendants Shenzhen Usource Technology Co., Shenzhen Warex
22 Technologies Co., and Warex Technologies Limited (collectively, “Defendants”), are hereby
23   7
         To the extent a common carrier or other third party subject to the common carrier portions of this
24
     Court’s July 20 Order has already complied and no further action is required by the third party in
25
     light of this Order, the third party need not take any further action and Ciena is relieved from
26
     serving them should Ciena’s counsel determine that no further action would be required by such
27
     third parties in light of their compliance with the July 20 Order.
28

     2790.000/1543171.4                                    28
          PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 30 of 33




 1 ordered to show cause before this Court on the 13th day of August, 2020 at 9:00 o’clock a.m., why
 2 a preliminary injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure, should not
 3 be issued enjoining Defendants and their principals, agents, officers, directors, members, servants,
 4 employees, successors, assigns, and all other persons in concert and participation with them,
 5 pending the final hearing and determination of this action from:
 6                  1. Purchasing, selling, distributing, marketing, manufacturing, or otherwise using any
 7                        of the CIENA Marks (as defined herein) on any counterfeit or authentic product, or
 8                        any marks confusingly similar thereto in connection with any Ciena products or
 9                        other products. The “CIENA Marks” are:

10                        •   The “CIENA” word mark, which is registered under U.S. Trademark
11                            Registration Nos. 2,070,330 and 3,026,860; and
12                        •   The CIENA logo:
13
14
15
16                  2. Using any logo, trade name, or trademark confusingly similar to any of the CIENA
17                        Marks which may be calculated to falsely represent or which has the effect of
18                        falsely representing that the services or products of any or all of the Defendants or
19                        of others are sponsored by, authorized by, or in any way associated with Ciena;
20                  3. Infringing any of the CIENA Marks;
21                  4. Otherwise unfairly competing with Ciena in the manufacture, sale, offering for
22                        sale, distribution, advertisement, or any other use of Ciena products;
23                  5. Falsely representing any or all of Defendants as being connected with Ciena or
24                        sponsored by or associated with Ciena or engaging in any act which is likely to
25                        cause the trade, retailers, and/or members of the purchasing public to believe that
26                        any or all of Defendants are associated with Ciena;
27
28

     2790.000/1543171.4                                     29
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 31 of 33




 1                  6. Using any reproduction, counterfeit, copy, or colorable imitation of any of the
 2                        CIENA Marks in connection with the publicity, promotion, sale, or advertising of
 3                        counterfeit Ciena products;
 4                  7. Affixing, applying, annexing, or using in connection with the sale of any goods, a
 5                        false description or representation including words or other symbols tending to
 6                        falsely describe or represent such goods as being Ciena products and from offering
 7                        such goods in commerce;
 8                  8. Diluting any of the CIENA Marks;
 9                  9. Removing from their premises, or discarding, destroying, transferring, or disposing

10                        in any manner any information, computer files, electronic files, business records
11                        (including but not limited to e-mail communications), or other documents relating
12                        to Defendants’ assets and operations or relating in any way to the purchase, sale,
13                        manufacture, offer for sale, distribution, negotiation, importation, advertisement,
14                        promotion, or receipt of any products purporting to be Ciena; and
15                  10. Assisting, aiding, or abetting any other person or business entity in engaging in or
16                        performing any of the activities referred to in subparagraphs (a) through (i) above.
17             Defendants’ failure to attend the show cause hearing scheduled herein shall result in the
18 immediate issuance and confirmation of the preliminary injunction, which shall be deemed to take
19 effect immediately and shall extend during the pendency of this action. Defendants are permitted
20 to respond to this Order by no later than August 11, 2020. The Restrained Parties shall be deemed
21 to have actual notice of the issuance and terms of such preliminary injunction, and that any act by
22 any of the Restrained Parties in violation of any of its terms may be considered and prosecuted as
23 contempt of this Court.
24             I.         Expedited Discovery
25                        1.     Defendants
26             Within three business days of receipt of this Order, the Restrained Parties shall produce to
27 Ciena a summary document showing the dates, quantities, names, addresses, and other contact
28 information, including any and all associated email addresses, of all suppliers and customers for

     2790.000/1543171.4                                     30
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 32 of 33




 1 the preceding twenty-four months from whom they have purchased or to whom they have sold any
 2 products using the CIENA Marks.
 3                        2.     Third Parties
 4             To the extent not already in full compliance in light of the their compliance with the July
 5 20 Order, within three business days of receipt of this Order (service of which is not required
 6 should Plaintiffs’ counsel determine that a third party is already in full compliance in light of their
 7 compliance with the July 20 Order), any Payment Service, eCommerce Website, Internet Search
 8 Engine, Common Carrier, or any other non-party that has information about the Restrained Parties
 9 shall produce to Ciena expedited discovery, including copies of all documents and records in such

10 person’s or entity’s possession, custody, or control relating or referring to:
11                  1. the names, addresses, and other contact information, including any and all
12                        associated email addresses, of any of the Restrained Parties;
13                  2. the nature of any of the Defendants’ operations (including, but not limited to,
14                        identifying information associated with any Internet stores or online marketplace
15                        accounts), methods of payment, transportation, and listing history concerning the
16                        advertisement, offer for sale, or sale of Ciena-marked products and/or products
17                        advertised using the CIENA Marks;
18                  3. any online marketplace accounts registered by Defendants, along with the true
19                        identities and contact information of the registrants of each online marketplace
20                        account to the extent the privacy protection service for any of Defendants’ Internet
21                        stores, seller identifications, online marketplace accounts, commercial Internet
22                        websites, store URLs, and email addresses has concealed the registrant’s identity
23                        and contact information;
24                  4. any financial accounts owned or controlled by any of the Restrained Parties,
25                        including such accounts residing with or under the control of any Payment Service
26                        (as defined above);
27                  5. the names and electronic and physical addresses of every owner and employee of
28                        each of the Restrained Parties; and

     2790.000/1543171.4                                    31
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
        Case 5:20-cv-04773-EJD Document 23 Filed 08/10/20 Page 33 of 33




 1                  6. any other documents concerning or relating to any of the Restrained Parties.
 2             J.         Alternative Service of Process
 3             Service of the Summons and First Amended Complaint and of this Order, together with
 4 copies of the papers in support thereof, shall be made within one calendar day of the undersigned
 5 date on Defendants by delivering true copies thereof on Shenzhen Usource Technology Co. by
 6 email to kc@usourcetech.com, service@usourcetech.com, and usourcetech@gmail.com; and on
 7 Shenzhen Warex Technologies Co. and Warex Technologies Limited by email to
 8 Laural@warex.cn and sales@warex.cn, and that such service be deemed sufficient service.
 9 Additionally, for any domain name that has been transferred from any of the Restrained Parties’

10 control to Ciena’s control (or has already been transferred to Cisco’s control pursuant to the July
11 20 Order) pending the final hearing and determination of this action, Plaintiffs may disable and
12 redirect the domain name to a link on which copies of the Summons and First Amended
13 Complaint, the July 20 Order, and this Order, together with copies of the papers in support thereof,
14 are electronically published.
15
16             IT IS SO ORDERED.
17
18 DATED: August 10, 2020
                                                            EDWARD J. DAVILA
19                                                          United States District Court Judge
20
21
22
23
24
25
26
27
28

     2790.000/1543171.4                                    32
         PROPOSED ORDER GRANTING PLAINTIFF CIENA CORPORATION’S EX PARTE MOTION FOR TRO
